UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7417


BERNARD L. STATEN,

                      Plaintiff – Appellant,

          v.

ANTHONY W. BATTS, Baltimore City Police Commissioner;
CORPORAL MCEVOY, Badge No. 2784; DETECTIVE MICHAEL, Badge
No. 2873; DETECTIVE COLLINS, Badge No. 3254; DETECTIVE
NACKE, Badge No. 3322; DETECTIVE LEE, Badge No. 3913;
DETECTIVE MCCOLLEN, Badge No. 4066,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:15-cv-00599-CCB)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bernard L. Staten, Appellant Pro Se. Kristen Elissa Hitchner,
BALTIMORE  CITY  LAW   DEPARTMENT, Baltimore,  Maryland,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bernard     L.    Staten      seeks     to       appeal   the     district       court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2012)

civil rights action.            This court may exercise jurisdiction only

over     final    orders,       28    U.S.C.        §    1291    (2012),        and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337    U.S.      541,    545-47       (1949).             Because      the      deficiencies

identified by the district court may be remedied by the filing

of an amended complaint, we conclude that the order Staten seeks

to     appeal     is    neither        a   final         order     nor     an     appealable

interlocutory or collateral order.                       Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

       Accordingly,        we        dismiss        the      appeal       for         lack   of

jurisdiction.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court    and       argument       would    not    aid    the    decisional

process.


                                                                                  DISMISSED




                                               2